DETAILED ACTION
This communication is responsive to the application # 16/871,785 filed on May 11, 2020. Claims 1-18 are pending and are directed toward a SYSTEM AND METHOD FOR COMPRESSING ACTIVATION DATA.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is indefinite because it contains a circular definition of compressing step.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 is indefinite because adjacent channels require a certain order of the channels to be adjacent.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 is indefinite because in a fully connected graph all channels are adjacent.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “comprises solving a travelling salesman problem across the fully connected graph”. It is known in the art that TSP is a famous NP-complete combinatorial optimization problem. If Applicant is in position of a general solution, it should be claimed, otherwise specific conditions should be claimed when the TSP is solvable.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over GEORGIADIS (US 2019/0370667, Filed: Jul. 26, 2018), in view of Weinberger et al, (The LOCO-I Lossless Image Compression Algorithm: Principles and Standardization into JPEG-LS, IEEE TRANSACTIONS ON IMAGE PROCESSING, VOL. 9, NO. 8, AUGUST 2000, pages 1309-1324), hereinafter referred to as GEORGIADIS and Weinberger.
As per claim 1, GEORGIADIS teaches a method, performed by a processing element, of compressing activation data from a neural network (a system and a method that provides lossless encoding/decoding of activation maps of a neural network to reduce memory requirements, particularly during training of the neural network. GEORGIADIS, [0002]), the method comprising:
inputting input data to the neural network (In one embodiment, an encoder that may be configured to receive as an input a tensor of size HxWxC in which H corresponds to the height of the input tensor, W to the width of the input tensor, and C to the number of channels of the input tensor. GEORGIADIS, [0018]);
applying a set of filters of the neural network to the input data to generate an ordered sequence of channels of activation data, wherein the channels of activation data are generated from the neural network (That is, an activation map 103 of tensor size HxWxC may be divided into smaller compress units. The compress units 105 may include K elements (or values) in a channel-major order in which K>0; a scanline (i.e., each block may be a row of an activation map); or K elements (or values) in a row-major order in which K>0. Other techniques or approaches for forming compress units 105 are also possible. For example, a loading pattern of activation maps for the corresponding neural-network hardware may be used as a basis for a block formatting technique. GEORGIADIS, [0023]). GEORGIADIS does not teach a difference, Weinberger however teaches in an order that has been selected to reduce a difference between corresponding activation data values in adjacent channels of activation data (The optimization of the above modeling steps, inspired on the ideas of universal modeling, is demonstrated in [11]. In this scheme, the context for is determined out of differences , where the pairs correspond to adjacent locations within a fixed causal template, with . Each difference is adaptively quantized based on the concept of stochastic complexity [27], to achieve an optimal number of contexts. The prediction step is accomplished with an adaptively optimized, context-dependent function of neighboring sample values (see [11, (Eq. 3.2)]). The prediction residuals, modeled by a TSGD, are arithmetic-encoded and the resulting code length is asymptotically optimal in a certain broad class of processes used to model the data [30]. Weinberger, page 1311);
GEORGIADIS in view of Weinberger further teaches compressing a value associated with a channel of activation data (In one embodiment, when a compress unit is compressed, all available compression modes may be run and the compression mode that has generated the shortest bitstream may be selected. The corresponding index for the selected compression mode may be appended as a prefix to the beginning of the bitstream for the particular compress unit and then the resulting bitstream for the compress unit may be added to the bitstream for the entire activation map. The process may then be repeated for all compress units for the activation map. GEORGIADIS, [0067]), wherein the compressing comprises calculating a difference between the value associated with the channel of activation data and a prediction for the value based on a corresponding value in a neighboring channel in the ordered sequence of channels and compressing a difference between the value and the prediction for the value (The encoder enters a “run” mode when a “flat region” context with is detected. Since the central region of quantization for the gradients is the singleton {0}, the run condition is easily detected in the process of context quantization by checking for . Once in run mode, a run of the symbol is expected, and the run length (which may be zero) is encoded. While in run mode, the context is not checked and some of the samples forming the run may occur in contexts other than . When the run is broken by a nonmatching sample , the encoder goes into a “run interruption” state, where the difference (with the sample above ) is encoded. Runs can also be broken by ends of lines, in which case the encoder returns to normal context-based coding. Since all the decisions for switching in and out of the run mode are based on past samples, the decoder can reproduce the same decisions without any side information. Weinberger, page 1317).
GEORGIADIS in view of Weinberger are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify GEORGIADIS in view of Weinberger. This would have been desirable because the prior knowledge on the structure of images to be compressed can be further utilized by fitting parametric distributions with few parameters per context to the data. This approach allows for a larger number of contexts to capture higher order dependencies without penalty in overall model cost. Although there is room for creative combinations, the widely accepted observation [21] that prediction residuals in continuous-tone images are well modeled by a two-sided geometric distribution (TSGD) makes this model very appealing in image coding. It is used in [11] and requires only two parameters (representing the rate of decay and the shift from zero) per context, as discussed in Section III-B1 (Weinberger, page 1311).

As per claim 2, GEORGIADIS in view of Weinberger teaches a method according to claim 1, wherein the value is a parameter for creating a variable length code and the prediction for the value is the corresponding value of the parameter for creating a variable length code in the neighboring channel (GEORGIADIS, [0044]-[0047]).
As per claim 3, GEORGIADIS in view of Weinberger teaches a method according to claim 2, wherein the parameter for creating a variable length code is a Golomb-Rice code parameter (GEORGIADIS, [0044]-[0047]).
As per claim 4, GEORGIADIS in view of Weinberger teaches a method according to claim 1, wherein the value associated with the channel of activation data is an activation data value within the channel of activation data (GEORGIADIS, [0025]).
As per claim 5, GEORGIADIS in view of Weinberger teaches a method according to claim 4, wherein the prediction of the activation data value is based on a corresponding activation data value in the neighbouring channel (Each region is associated with an mth order Golomb code, where the parameter m is a function of the values of and in the region. Depending on the region, an optimal code from [35] encodes an integer either by applying a region-dependent modification of to followed by a sign bit whenever , or by using , Weinberger, pages 1314-1315).
GEORGIADIS in view of Weinberger are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify GEORGIADIS in view of Weinberger. This would have been desirable because in the characterization of optimal prefix codes for TSGDs in [35], the parameter space is partitioned into regions, and a different optimal prefix code corresponds to each region ( is assumed, since the case can be reduced to the former by means of the reflection/shift transformation) (Weinberger, page 1314).

As per claim 6, GEORGIADIS in view of Weinberger teaches a method according to claim 4, wherein the prediction value is based on a corresponding activation data value in the neighbouring channel and a value of one or more other activation values in the same channel of activation data. (Each region is associated with an mth order Golomb code, where the parameter m is a function of the values of and in the region. Depending on the region, an optimal code from [35] encodes an integer either by applying a region-dependent modification of to followed by a sign bit whenever , or by using , Weinberger, pages 1314-1315).
GEORGIADIS in view of Weinberger are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify GEORGIADIS in view of Weinberger. This would have been desirable because in the characterization of optimal prefix codes for TSGDs in [35], the parameter space is partitioned into regions, and a different optimal prefix code corresponds to each region ( is assumed, since the case can be reduced to the former by means of the reflection/shift transformation) (Weinberger, page 1314).

As per claim 7, GEORGIADIS in view of Weinberger teaches a method according to claim 6, wherein the prediction of the activation data value is based on a linear combination of activation data values within the same channel having locations one position to the left of the activation data value, one position above the activation data value, one position diagonally to the upper-left of the activation data value, and an activation data value in an adjacent channel having the same position (The predictor (1) switches between three simple predictors: it tends to pick in cases where a vertical edge exists left of the current location, in cases of an horizontal edge above the current location, or if no edge is detected. The latter choice would be the value of if the current sample belonged to the “plane” defined by the three neighboring samples with “heights” , and . This expresses the expected smoothness of the image in the absence of edges. The predictor (1) has been used in image compression applications [37], under a different interpretation: The guessed value is seen as the median of three fixed predictors, , and . Combining both interpretations, this predictor was renamed during the standardization process “median edge detector” (MED). Weinberger, page 1312).
GEORGIADIS in view of Weinberger are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify GEORGIADIS in view of Weinberger. This would have been desirable because ideally, the value guessed for the current sample should depend on a, b, c , and through an adaptive model of the local edge direction. (Weinberger, page 1312).

As per claim 8, GEORGIADIS in view of Weinberger teaches a method according to claim 6, wherein the prediction of the activation data value is a linear combination of activation data values having locations one position above the activation data value in the same channel, and the same position in an adjacent channel (The predictor (1) switches between three simple predictors: it tends to pick in cases where a vertical edge exists left of the current location, in cases of an horizontal edge above the current location, or if no edge is detected. The latter choice would be the value of if the current sample belonged to the “plane” defined by the three neighboring samples with “heights” , and . This expresses the expected smoothness of the image in the absence of edges. The predictor (1) has been used in image compression applications [37], under a different interpretation: The guessed value is seen as the median of three fixed predictors, , and . Combining both interpretations, this predictor was renamed during the standardization process “median edge detector” (MED). Weinberger, page 1312).
GEORGIADIS in view of Weinberger are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify GEORGIADIS in view of Weinberger. This would have been desirable because ideally, the value guessed for the current sample should depend on a, b, c , and through an adaptive model of the local edge direction. (Weinberger, page 1312).

As per claim 9, GEORGIADIS in view of Weinberger teaches a method according to claim 6, wherein the prediction of the activation data value is a linear combination of activation data values having locations one position to the left of the activation data value, and an activation data value having the same position in an adjacent channel (The predictor (1) switches between three simple predictors: it tends to pick in cases where a vertical edge exists left of the current location, in cases of an horizontal edge above the current location, or if no edge is detected. The latter choice would be the value of if the current sample belonged to the “plane” defined by the three neighboring samples with “heights” , and . This expresses the expected smoothness of the image in the absence of edges. The predictor (1) has been used in image compression applications [37], under a different interpretation: The guessed value is seen as the median of three fixed predictors, , and . Combining both interpretations, this predictor was renamed during the standardization process “median edge detector” (MED). Weinberger, page 1312).
GEORGIADIS in view of Weinberger are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify GEORGIADIS in view of Weinberger. This would have been desirable because ideally, the value guessed for the current sample should depend on a, b, c , and through an adaptive model of the local edge direction. (Weinberger, page 1312)..

As per claim 10, GEORGIADIS in view of Weinberger teaches a method according to claim 4, wherein the difference between the activation data value and the prediction of the value is compressed using a variable length code (GEORGIADIS, [0078]).
As per claim 11, GEORGIADIS in view of Weinberger teaches a method according to claim 10, wherein the variable length code is a Golomb-Rice code (GEORGIADIS, [0078]).
As per claim 12, GEORGIADIS in view of Weinberger teaches a method according to claim 1 further comprising the step of the processing element writing the compressed value to a storage (GEORGIADIS, [0076]).
Claims 13 and 15 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of obviousness as used above.
As per claim 14, GEORGIADIS in view of Weinberger teaches a method according to claim 13, wherein the input data is one of real data or a parametrized data having a representative set of frequency characteristics (They are also studied in [45] in the context of embedded coding of wavelet coefficients, Weinberger, page 1317).
GEORGIADIS in view of Weinberger are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify GEORGIADIS in view of Weinberger. This would have been desirable because insight is provided into their well-known efficiency for encoding i.i.d. binary sequences over a surprisingly wide range of values of the probability of a zero. (Weinberger, page 1317).

Allowable Subject Matter
Claims 16 and 17 are indicated as allowable over prior art.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492